DETAILED ACTION
This Office Action is in response to the application 17/018,924 filed on September 11th, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/11/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 1, 15 and 18; claims 1, 15 and 18 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “receiv[ing] a request from a first device,” “obtain[ing] a first plurality of data points,” “obtain[ing] a first device fingerprint,” “retriev[ing] a second device fingerprint” and “determin[ing] a distance between the first device fingerprint and the second device fingerprint” are directed to an abstract idea as the claims recite mental processes. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional element(s) (i.e., a first device, a first sensor).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving/obtaining/obtaining/retrieving/determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional element, said element taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. Determining a distance between the first fingerprint is conventional, well know routing in view of Berkeeimer memo here (i.e., specification of the instant application). Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Therefore, the claim is directed to non-statutory subject matter.
Regarding claims 2-14, 16-17 and 19-20; claims 2-14, 16-17 and 19-20 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srinivasan et al. (Srinivasan), U.S. Patent Number 11,200,884.
Regarding claim 1; Srinivasan discloses a system (col. 31, lines 58-60; system 120.), comprising:
a non-transitory memory (col. 31, lines 58-60; memory.); and
one or more hardware processors (col. 31, lines 58-60; processors.) coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
obtaining, from a sensor on a first device, a plurality of data points based on a first set of readings from the sensor (col. 6, lines 45-47; receives a user input and associates the data (e.g., audio data) representing the user input with a session identifier.);
extracting a set of time-domain features from the plurality of data points (col. 14, lines 5-18; the user recognition feature extraction component performs frame level feature extraction and/or utterance level feature extraction; the frame level feature extraction determines which frame of a universal background model (UBM) the frame corresponds to; the UBM may be a Gaussian mixture model, a deep neutral network; the utterance frames to derive feature vectors of fixed length (i.e., the user recognition feature vector data););
extracting a set of frequency-domain features from the plurality of data points (col. 14, lines 5-18; the user recognition feature extraction component may continue to process until voice activity is no longer detected in the frequency domain framed audio data at which point the system determines that an endpoint of the speech has been reached.);
inputting the set of time-domain features and the set of frequency-domain features into a neural network (col. 13, lines 44-57; the ASR feature vector data includes a different audio feature vector for each audio frame; thus, for one 25ms long audio frame, the ASR feature extraction component may output a single ASR feature vector; the ASR feature vector data may be input to the ASR component; the user recognition feature extraction component may continue to input the frequency domain framed audio data while the utterance is ongoing (e.g., before the endpoint of the speech is reached in the audio data.).); and
obtaining, from an output layer of the neural network, a first device fingerprint (cols. 11, lines 52-54 & 12, lines 6-20; receives data from one or more sensors capable of providing images (e.g., cameras) or sensors indicating motion (e.g., motion sensors); the biometric component receives data corresponding to fingerprints, iris or retina scans, thermal scans, weights of users, a size of a user, pressure (e.g., within floor sensors), etc., and may determine a biometric profile corresponding to a user.).
Regarding claim 2; Srinivasan discloses the system of claim 1, wherein the inputting of the set of time-domain features and the set of frequency-domain features into the neural network comprises: populating a feature vector with each time-domain feature of the set of time-domain features and each frequency-domain feature of the set of frequency-domain features (col. 15, lines 7-18; the output of the user recognition feature extraction component includes user recognition feature data that includes values for features useful for user recognition processing; the resulting user recognition feature vector data may be input to the user recognition component.); and inputting the feature vector into the neural network (col. 15, lines 7-18; the user recognition feature vector data may include multiple vectors each corresponding to different portions of a spoken user input; alternatively, the user recognition feature vector data may be a single vector representing audio qualities of the spoken user input.).
Regarding claim 9; Srinivasan discloses the system of claim 1, the operations further comprising: retrieving from a data store based on a device ID associated with the first device, one or more historical device fingerprints associated with the device ID (col. 16, lines 60-66; the user recognition data may include one or more user identifiers (e.g., corresponding to one or more explicit and/or anonymous voice profiles); each user identifier in the user recognition data may be associated with a respective confidence value, representing a likelihood that the user input corresponds to the user identifier.); and determining the first device is different from a second device from which the one or more historical device fingerprints were generated, based at least on a comparison between the first device fingerprint and the historical device fingerprints (col. 17, lines 3-9; the user recognition component may use the feature vectors to compare against the user recognition feature vector, representing the present user input, to determine whether the user recognition feature vector corresponds to one or more of the feature vectors of the anonymous and/or explicit voice profiles.).
Regarding claim 10; Srinivasan discloses the system of claim 9, wherein the determining the first device is different from the second device is further based on a user-agent string associated with the first device being different from a user-agent string associated with the one or more historical device fingerprints (col. 29, lines 62-65; generate NLU results for the user input; identify usage history data associated with a device identifier representing the device that captured the user input.).
Regarding claim 11; Srinivasan discloses the system of claim 1, wherein the sensor is one of an accelerometer, gyroscope, or magnetometer (col. 31, lines 1-4; each data storage component may include one or more non-volatile storage types such as magnetic storage, optical storage, solid-state storage.).
Regarding claim 12; Srinivasan discloses the system of claim 1, wherein the first device fingerprint is a value identifying the first device based on the first set of readings from the sensor (cols. 11, lines 52-54 & 12, lines 6-20; receives data from one or more sensors capable of providing images (e.g., cameras) or sensors indicating motion (e.g., motion sensors); the biometric component receives data corresponding to fingerprints, iris or retina scans, thermal scans, weights of users, a size of a user, pressure (e.g., within floor sensors), etc., and may determine a biometric profile corresponding to a user.).
Regarding claim 13; Srinivasan discloses the system of claim 1, wherein the time-domain features include at least one of a kurtosis, skewness, or mean absolute deviation (col. 5, lines 30-36; updates the existing voice profile to account for deviations of speech characteristics that may be present in the cluster of audio data, even though such deviations are not significant enough to prevent the system from determining the cluster of audio data is similar to the existing voice profile.).
Regarding claim 14; Srinivasan discloses the system of claim 1, wherein the frequency-domain features include at least one of a spectral kurtosis, spectral crest, or spectral entropy (col. 25, lines 47-54; the model implemented by the voice profile updater may be trained using back-propagation with cross-entropy objective function.).
Regarding to claims 15-17; Claims 15-17 are directed to method which have similar scope as claims 1-2 & 9-14. Therefore, claims 15-17 remain un-patentable for the same reasons.
Regarding to claims 18-20; Claims 18-20 are directed to non-transitory machine-readable medium which have similar scope as claims 1-2 & 9-14. Therefore, claims 18-20 remain un-patentable for the same reasons.


Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHOI V LE/
Primary Examiner, Art Unit 2436